MEMORANDUM **
Suntari Sri, and his family, are natives and citizens of Indonesia. They petition for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming the immigration judge’s (“U”) order denying Sri’s application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Sael v. Ashcroft, 386 F.3d 922, 924 (9th Cir.2004), and we deny the petition for review.
The record does not compel the conclusion that Sri’s untimely filing of her asylum application should be excused. See 8 C.F.R. § 208.4(a)(4) and (5). Accordingly, we deny the petition as to the asylum claim.
With regard to the claim for withholding of removal, the harm and discrimination experienced by Sri and her family is insufficient to compel a finding of past persecution. See Nagoulko v. INS, 333 F.3d 1012, *6061014-18 (9th Cir.2003). Furthermore, even assuming the disfavored group analysis set forth in Sael applies in the context of withholding of removal, Sri has not demonstrated the requisite level of individualized risk necessary to compel a finding of a clear probability of future persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003); cf. Sael, 386 F.3d at 927-29.
Sri has waived any challenge to the IJ’s denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996)
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.